Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of the claims are as follows: 
Step 1: Independent claims 1, 11, and 20 are directed to a “method” and “system” which describes one of the four statutory categories of patentable subject matter.  	Step 2A: Claim 1, 11 and 20 recites the following mental process: 
“Predicting upcoming glucose measurements over an interval of time subsequent to the time by processing the time series of glucose measurements using a non-linear machine learning model, the non-linear machine learning model generated based on historical time series of glucose measurements of a user population; and outputting the upcoming glucose measurements,” which sets forth a judicial exception.
	Under the broadest reasonable interpretation, the limitation describes a mental process
capable of being performed in the human mind (including observation, evaluation, judgement,
opinion). Claims 1, 11, and 20 do not set forth any structure for performing the judicial exception, thus, the claims are drawn to a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application because the additional limitations of claim 1,11, and 20 reciting “receiving a time series of glucose measurements up to a time, the glucose measurements provided by a wearable glucose monitoring device worn by a user” are conventional and routine in the art and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.	In claim 11, the additional limitation of “one or more processors; and a memory having stored thereon computer-readable instructions” are all generic parts of a computer to merely allow for computer implementation of the mental process; the processor and memory on the wearable glucose monitoring device are merely used as pre-solution activity of data gathering to input data to the mental process. 
	Similarly, in claim 20, the additional limitation of “one or more computer-readable storage media and one or more processor;” can broadly include software and the one or more processors are all generic parts of a computer to merely allow for computer implementation of the mental process; the computer readable storage media and processor on the wearable glucose monitoring device is merely used as pre-solution activity of data gathering to input data to the mental process. 
	Consideration of the additional elements as a combination also adds no other
meaningful limitations to the judicial exception not already present when the elements are
considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at
188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are
individually conventional, but taken together act in concert to improve a technical field, the
additional elements of claims do not provide an improvement to the technical field. Therefore, even when viewed as a combination, the additional elements fail to transform the judicial.
	Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception, when considered separately and in combination.
	Analyzing the additional claim limitation individually, the additional limitation that are not directed to the mental process in claim 1 are “receiving a time series of glucose measurements up to a time, the glucose measurements provided by a wearable glucose monitoring device worn by a user,” in claim 11 “one or more processors; and memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations; receiving a time series of glucose measurements up to a time, the glucose measurements provided by a wearable glucose monitoring device worn by a user,” in claim 20 “one or more computer-readable storage media having instructions stored thereon that are executable by one or more processors to perform operations comprising: receiving a time series of glucose measurements up to a time, the glucose measurements provided by a wearable glucose monitoring device worn by a user” are limitations conventional and routine in the art, and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
	In view of the above claims 1,11, and 20 fail to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 2-10 and 12-19 fail to add additional elements that integrate the judicial exception into a practical application. Claim 2-10 fail to cure the deficiencies of claim 1 by merely reciting additional abstract ideas or further limits on the abstract idea already recited. Claims 12-19 additionally further limit the abstract ideas of claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampapuram et al. (US20170224291A1; hereinafter known as Hampapuram).
	Regarding claim 1, Hampapuram teaches a method comprising 
receiving a time series of glucose measurements up to a time (See Hampapuram abstract and [0086]), the glucose measurements provided by a wearable glucose monitoring device worn by a user (See Hampapuram [0041-0042], can be small device such as a fob or necklace, cellphone or wrist watch);
 predicting upcoming glucose measurements over an interval of time (See Hampapuram abstract also see [0039], individual measurements taken at time intervals) subsequent to the time by processing the time series of glucose measurements using a non-linear machine learning model, the non-linear machine learning model generated based on historical time series of glucose measurements of a user population (See Hampapuram [0114-0115], [0098] processing using algorithms such as machine learning and also see Figure 6 block 520 and 530 ); and 
outputting the upcoming glucose measurements (See Hampapuram abstract, [0061] user can have visual data output).	Regarding claim 2, Hampapuram teaches further comprising generating a notification based on the upcoming glucose measurements and communicating the notification (See Hampapuram [0082-0083], alert due to blood glucose level), over a network, to one or more computing devices for output (See Hampapuram [0072],[0082],[0085], alert over a user interface).	Regarding claim 3, Hampapuram teaches wherein the one or more computing devices include a computing device associated with the user (See Hampapuram [0086] and [0163]).	Regarding claim 4, Hampapuram teaches wherein the one or more computing devices include a computing device associated with at least one of a health care provider of the user or a telemedicine service (See Hampapuram [0072], boundaries customized by the care provider). 	Regarding claim 5, Hampapuram teaches wherein the notification is an alert about an upcoming adverse health condition (See Hampapuram [0007] and Figure 4D, alert the user about glycemic condition such as user’s blood glucose dropping).	Regarding claim 6, Hampapuram teaches wherein the notification includes information for decision support in relation to treatment of a health condition (See Hampapuram [0082], alert sent stating instruction on how to assist user form of carbohydrates or glucose tabs).	Regarding claim 7, Hampapuram teaches wherein the health condition is diabetes (See Hampapuram abstract and [0006-0007], alerts for glycemic condition for diabetic user).	Regarding claim 8, Hampapuram teaches further comprising sequencing the glucose measurements provided by the wearable glucose monitoring device based on timestamps of the glucose measurements to form the time series of glucose measurements (See Hampapuram Figure 4D and 4E (See [0076][0086]), time stamps of data and glucose measurement).
	Regarding claim 9, Hampapuram teaches further comprising interpolating missing glucose measurements based on the glucose measurements and the timestamps (See Hampapuram [0116], using an autoregressive model using current and previous glucose values, autoregressive models interpolate data).	Regarding claim 10, Hampapuram teaches wherein the historical time series of glucose measurements comprise measurements provided by wearable glucose monitoring devices worn by users of the user population (See Hampapuram [0098], a population historical data).	Regarding claim 11, Hampapuram teaches a system comprising: 
one or more processors (See Hampapuram Figure 1 part 490, and see [0047]); and 
memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations comprising (See Hampapuram Figure 2 part 220 and [0049]): 
receiving a time series of glucose measurements up to a time (See Hampapuram abstract and [0086]), the glucose measurements provided by a wearable glucose monitoring device worn by a user (See Hampapuram [0041-0042], can be small device such as a fob or necklace, cellphone or wrist watch);
 predicting upcoming glucose measurements over an interval of time (See Hampapuram abstract also see [0039], individual measurements taken at time intervals) subsequent to the time by processing the time series of glucose measurements using a non-linear machine learning model, the non-linear machine learning model generated based on historical time series of glucose measurements of a user population (See Hampapuram [0114-0115], [0098] processing using algorithms such as machine learning and also see Figure 6 block 520 and 530); and 
outputting the upcoming glucose measurements (See Hampapuram abstract, [0061] user can have visual data output).	Regarding claim 12, Hampapuram teaches wherein the operations further comprise generating a notification based on the upcoming glucose measurements and communicating the notification (See Hampapuram [0082-0083], alert due to blood glucose level), over a network, to one or more computing devices for output (See Hampapuram [0072],[0082],[0085], alert over a user interface).	Regarding claim 13, Hampapuram teaches wherein the notification is an alert about an upcoming adverse health condition (See Hampapuram [0007] and Figure 4D, alert the user about glycemic condition such as user’s blood glucose dropping). 
	Regarding claim 14, Hampapuram teaches wherein the notification includes information for decision support in relation to treatment of a health condition (See Hampapuram [0082], alert sent stating instruction on how to assist user form of carbohydrates or glucose tabs).	Regarding claim 15, Hampapuram teaches wherein the health condition is diabetes (See Hampapuram abstract and [0006-0007], alerts for glycemic condition for diabetic user).	Regarding claim 16, Hampapuram teaches wherein the non-linear machine learning model is a neural network that iteratively predicts the upcoming glucose measurements, each iteration predicting measurements for a portion of the interval of time (See Hampapuram [0114]-[0115], Neural Network account the glucose measurements up to 20 minutes before the current time)
	Regarding claim 17, Hampapuram teaches wherein the non-linear machine learning model is a long-short term memory (LSTM) network that iteratively predicts the upcoming glucose measurements, each iteration predicting measurements for a portion of the interval of time (See Hampapuram [0114]-[0116], use of machine learning and Neural Network account the glucose measurements up to 20 minutes before the current time, prediction horizon and/or prediction thresholds may be predetermined by the system). 	Regarding claim 18, Hampapuram teaches wherein the operations further comprise sequencing the glucose measurements provided by the wearable glucose monitoring device based on timestamps of the glucose measurements to form the time series of glucose measurements (See Hampapuram Figure 4D and 4E (See [0076][0086]), time stamps of data and glucose measurement).	Regarding claim 19, Hampapuram teaches wherein the operations further comprise interpolating missing glucose measurements based on the glucose measurements and the timestamps (See Hampapuram [0116], using an autoregressive model using current and previous glucose values, autoregressive models interpolate data).	Regarding claim 20, Hampapuram teaches one or more computer-readable storage media having instructions stored (See Hampapuram [0221]) thereon that are executable by one or more processors (See Hampapuram Figure 1 part 490, and see [0047]) to perform operations comprising: 
receiving a time series of glucose measurements up to a time (See Hampapuram abstract and [0086]), the glucose measurements provided by a wearable glucose monitoring device worn by a user (See Hampapuram [0041-0042], can be small device such as a fob or necklace, cellphone or wrist watch); 
predicting upcoming glucose measurements over an interval of time subsequent to the time (See Hampapuram abstract also see [0039], individual measurements taken at time intervals) by processing the time series of glucose measurements using a non-linear machine learning model, the non-linear machine learning model generated based on historical time series of glucose measurements of a user population (See Hampapuram [0114-0115], [0098] processing using algorithms such as machine learning and also see Figure 6 block 520 and 530); and 
outputting the upcoming glucose measurements (See Hampapuram abstract, [0061] user can have visual data output). 
					Conclusion	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791